The opinion of the Court was delivered by
Rogers, J.
Whether there was a hiring for a year, was a fact for the jury, and if the decision of that question was taken from them, it was erroneous. But the presumption is that the court have not violated so plain a rule of law; therefore he who alleges it is bound to prove it- by the record itself. And this has been attempted, but, as we think, without success; for judging from the record and disregarding altogether the conflicting recollections of counsel, the case would appear to have been ruled on the conceded facts that there was a hiring for a stipulated time and price’. And this is rendered more probable, because such is the clear result of the evidence as contained in the written testimony. The point in dispute would seemjto have been, not whether there was a contract for a certain price, but admitting that to be so, whether the contracting partner had entered into an express agreement *215that the agency was only to be discontinued at the expiration of a given year. Mr Fereira was of opinion (and that was the point of difference) that in the absence of such an agreement the salary was to be paid only to the time the services of the agent ceased to be required. Now admitting the contract to be as stated, that is, an express contract, there was no error in answering the first point in the affirmative.
But, did the death of Mr Mansfield absolve the defendants from all liability ? or in other words, does- the death of one of two or more copartners discharge a firm ipso facto from the obligation of an express contract? The affirmative of this proposition it would be difficult to maintain. If there was an agreement as to property, (renting a house for example), the death of one, although it dissolves the partnership, does not release the firm from payment for the unexpired term. This will not be pretended; .and yet there is nothing arising from the nature of the defendant’s employment (which is described as an agency to drum up consignments and to attend to collections for the firm) that takes it out of the general principle. It is enough that there was an express and positive agreement, which cannot be annulled except with the assent of both. The suit is brought against the surviving members of the firm, and this is right. There is no technical difficulty in the way, as, before the death of Mansfield, Mr Fereira undertook, without cause, to discharge the defendant from the service of the firm. Whether the old firm would be liable for services rendered in pursuance of the contract to the new firm, in this suit, it is unnecessary to decide. In some respects it would be convenient, as it would avoid the necessity of two suits; and perhaps would be just, as it would be in accordance with the contract as originally made. Although a firm may be dissolved, yet it may be considered as a subsisting partnership for many purposes.
Judgment affirmed.